DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 10, 11, 14, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Virtual Electric (US 2019/0325428 A1) in view of Dynamics (2015/0193679 A1) and Trusona (US 2018/0039983 A1).
Regarding claim 1, Virtual Electric teaches a method, comprising (Abstract): receiving, vibration information recorded by a transaction card in response to an execution of a transaction at a point-of-service (POS) terminal of a plurality of POS terminals using the transaction card (para [0027], [0032] - motion detection module 210 is coupled to the processor unit 205 and to a set of motion detection units, which comprise a rate detection assembly 225, an optical sensor array 230, and a set of accelerometers 235; the set of accelerometers 235. Each of the motion detection units detects the motion of the credit card 201 a in a distinct manner); determining, a state of the transaction card based on the received vibration information (para [0061]- the detection of motion through accelerometer input indicates activation by a valid user; the specific motion, or sequence of motions, may be associated with a user, and stored on said card memory, such that performing the correct sequence when prompted can confirm the possession of the card by the known owner, thus initiating activation and enabling usage); and in response to determination of the state of the transaction card as being compromised, sending to one or more stakeholders of the transaction a warning message containing the state of the transaction card (para [0044)- notify the user and to prevent transactions on the account).
Virtual Electric does not teach receiving at a server, from a user equipment (UE); determining, a state of the POS terminal based on the received vibration information, the received vibration information being caused by friction between the card and terminal.
However, Dynamics teaches at a server, from a user equipment (para [0038], [0045] -communicate user-specific and card-specific information through RFID 151, IC chip 152, and/or electromagnetic generators 170, 180, and 185 to card readers coupled to remote information processing servers; Selected information may also be communicated to a device (e.g., a mobile telephonic device); determining, a state of the POS terminal based on a received characteristics information sensed by the reader sensors (para [0015], [0016], [0046], [0047], [0076], [0077] - Multiple types of read-head sensors may be used to improve the reliability of read-head detection, and to improve data security, Information sensed by the read-head detectors 171 and 172 may be communicated to processor 145 to cause processor 145; one or more sonic (e.g. ultrasonic) sensors; a human finger, a skimmer, a first type of read-head and a second type of read-head may be passed within proximity of dynamic magnetic stripe communications device 230; inductive sensor may be used to detect known types of read-heads, and detect unknown types of read-heads (e.g., skimmers) based on a detection signal).
It would have been obvious to one of ordinary skill of the art to combine the vibration data as taught by Virtual Electric with the POS terminal state determination as taught by Dynamics to determine the state of the POS terminal by processing the matching the vibration data with known patterns of POS terminals to determine compromised POS terminals since doing so would efficiently and accurately detect compromised POS terminals to prevent fraud.
Trusona teaches the vibration information caused by friction between the transaction card and the POS terminal as the transaction card interacts with the POS terminal [0072].
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to monitor the vibration information caused by the transaction card as taught by Eisen because changes in vibration pattern of the card as it enters the device can be an indicator of suspicious activity requiring monitoring (paragraph 0072 of Trusona).
Regarding claim 3, Virtual Electric teaches the vibration information is recorded by an accelerometer on the transaction card while the transaction card is swiped through the POS terminal or inserted into or removed from the POS terminal (para [0034]-[00371).
Regarding claim 7, Virtual Electric teaches comparing the vibration information with a plurality of vibration information samples (para [0061]).
Dynamics Inc teaches comparing the characteristics information with a plurality of characteristics information samples corresponding to compromised POS terminals and based on the comparison matching the characteristics information to a vibration information sample of the plurality of characteristics information samples corresponding to a compromised POS terminal, determining the state of the POS terminal as being compromised (para [0015), [0016), [0046],-[0047]. [0076]-[0077), [0107]-[0108]).
It would have been obvious to one of ordinary skill of the art to combine the vibration data as taught by Virtual Electric with the POS terminal state determination as taught by Dynamics to determine the state of the POS terminal by processing the matching the vibration data with known patterns of POS terminals to determine compromised POS terminals since doing so would efficiently and accurately detect compromised POS terminals to prevent fraud.
Regarding claim 10, Virtual Electric teaches a system, comprising (Abstract): a memory and a processor, communicatively coupled to the memory, configured to perform operations stored in the memory, the operations comprising (para [0022], [0027]): receiving, vibration information recorded by a transaction card in response to an execution of a transaction at a point-of-service (POS) terminal of a plurality of POS terminals using the transaction card (para [0027], [0032] - motion detection module 210 is coupled to the processor unit 205 and to a set of motion detection units, which comprise a rate detection assembly 225, an optical sensor array 230, and a set of accelerometers 235; the set of accelerometers 235. Each of the motion detection units detects the motion of the credit card 201a in a distinct manner); determining, a state of the transaction card based on the received vibration information (para [0061]- the detection of motion through accelerometer input indicates activation by a valid user; the specific motion, or sequence of motions, may be associated with a user, and stored on said card memory, such that performing the correct sequence when prompted can confirm the possession of the card by the known owner, thus initiating activation and enabling usage); and in response to determination of the state of the transaction card as being compromised, sending to one or more stakeholders of the transaction a warning message containing the state of the transaction card (para [0044]- notify the user and to prevent transactions on the account).
Virtual Electric does not teach receiving at a server, from a user equipment (UE); determining, a state of the POS terminal based on the received vibration information.
However, Dynamics teaches at a server, from a user equipment (para [0038], [0045]- communicate user-specific and card-specific information through RFID 151, IC chip 152, and/or electromagnetic generators 170, 180, and 185 to card readers coupled to remote information processing servers; Selected information may also be communicated to a device (e.g., a mobile telephonic device); determining, a state of the POS terminal based on a received characteristics information sensed by the reader sensors (para [0015], [0016], [0046], [0047], [0076], [0077] - Multiple types of read-head sensors may be used to improve the reliability of read-head detection, and to improve data security, Information sensed by the read-head detectors 171 and 172 may be communicated to processor 145 to cause processor 145; one or more sonic (e.g., ultrasonic) sensors; a human finger, a skimmer, a first type of read-head and a second type of read-head may be passed within proximity of dynamic magnetic stripe communications device 230; inductive sensor may be used to detect known types of read-heads, and detect unknown types of read-heads (e.g., skimmers) based on a detection signal).
It would have been obvious to one of ordinary skill of the art to combine the vibration data as taught by Virtual Electric with the POS terminal state determination as taught by Dynamics to determine the state of the POS terminal by processing the matching the vibration data with known patterns of POS terminals to determine compromised POS terminals since doing so would efficiently and accurately detect compromised POS terminals to prevent fraud.
Regarding claim 11, Virtual Electric teaches the vibration information is recorded by an accelerometer on the transaction card while the transaction card is swiped through the POS terminal or inserted into or removed from the POS terminal (para [0034]-[0037]).
Regarding claim 14, Virtual Electric teaches comparing the vibration information with a plurality of vibration information samples (para [0061]).
Dynamics Inc teaches comparing the characteristics information with a plurality of characteristics information samples corresponding to compromised POS terminals and based on the comparison matching the characteristics information to a vibration information sample of the plurality of characteristics information samples corresponding to a compromised POS terminal, determining the state of the POS terminal as being compromised (para [0015], [0016], [0046],-[0047], [0076]-[0077], [0107]-[0108]).
It would have been obvious to one of ordinary skill of the art to combine the vibration data as taught by Virtual Electric with the POS terminal state determination as taught by Dynamics to determine the state of the POS terminal by processing the matching the vibration data with known patterns of POS terminals to determine compromised POS terminals since doing so would efficiently and accurately detect compromised POS terminals to prevent fraud.
Regarding claim 17, Virtual Electric teaches user equipment (UE), comprising (Abstract): a memory and a processor, communicatively coupled to the memory, configured to perform operations stored in the memory, the operations comprising (para [0022], [0027]): receiving, vibration information recorded by a transaction card in response to an execution of a transaction at a point-of-service (POS) terminal of a plurality of POS terminals using the transaction card (para [0027], [0032] - motion detection module 210 is coupled to the processor unit 205 and to a set of motion detection units, which comprise a rate detection assembly 225, an optical sensor array 230, and a set of accelerometers 235; the set of accelerometers 235. Each of the motion detection units detects the motion of the credit card 201 a in a distinct manner); determining, a state of the transaction card based on the received vibration information (para [0061]- the detection of motion through accelerometer input indicates activation by a valid user; the specific motion, or sequence of motions, may be associated with a user, and stored on said card memory, such that performing the correct sequence when prompted can confirm the possession of the card by the known owner, thus initiating activation and enabling usage); and in response to determination of the state of the transaction card as being compromised, sending to one or more stakeholders of the transaction a warning message containing the state of the transaction card (para [0044]- notify the user and to prevent transactions on the account).
Virtual Electric does not teach receiving at a server, from a user equipment (UE); determining, a state of the POS terminal based on the received vibration information.
However, Dynamics teaches at a server, from a user equipment (para [0038], [0045]- communicate user-specific and card-specific information through RFID 151, IC chip 152, and/or electromagnetic generators 170, 180, and 185 to card readers coupled to remote information processing servers; Selected information may also be communicated to a device (e.g., a mobile telephonic device)); determining, a state of the POS terminal based on a received characteristics information sensed by the reader sensors (para [0015], [0016], [0046]-[0047], [0076] -[0077] - Multiple types of read-head sensors may be used to improve the reliability of read-head detection, and to improve data security, Information sensed by the read-head detectors 171 and 172 may be communicated to processor 145 to cause processor 145; one or more sonic (e.g., ultrasonic) sensors; a human finger, a skimmer, a first type of read-head and a second type of read-head may be passed within proximity of dynamic magnetic stripe communications device 230; inductive sensor may be used to detect known types of read-heads, and detect unknown types of read-heads (e.g., skimmers) based on a detection signal).
It would have been obvious to one of ordinary skill of the art to combine the vibration data as taught by Virtual Electric with the POS terminal state determination as taught by Dynamics to determine the state of the POS terminal by processing the matching the vibration data with known patterns of POS terminals to determine compromised POS terminals since doing so would efficiently and accurately detect compromised POS terminals to prevent fraud.
Regarding claim 18, Virtual Electric teaches the vibration information is recorded by an accelerometer on the transaction card while the transaction card is swiped through the POS terminal or inserted into or removed from the POS terminal (para [0034]-[0037]). 
Regarding claim 20, Virtual Electric teaches comparing the vibration information with a plurality of vibration information samples (para [0061]).
Dynamics teaches comparing the characteristics information with a plurality of characteristics information samples corresponding to compromised POS terminals and based on the comparison matching the characteristics information to a vibration information sample of the plurality of characteristics information samples corresponding to a compromised POS terminal, determining the state of the POS terminal as being compromised (para [0015], [0016], [0046]-[0047], [0076]-[0077], [0107]-[0108]).
It would have been obvious to one of ordinary skill of the art to combine the vibration data as taught by Virtual Electric with the POS terminal state determination as taught by Dynamics to determine the state of the POS terminal by processing the matching the vibration data with known patterns of POS terminals to determine compromised POS terminals since doing so would efficiently and accurately detect compromised POS terminals to prevent fraud.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Virtual Electric as modified by Dynamics and Trusona and further in view of Finkelstein (US 2004/0026506 A1).
Regarding claim 2, neither Virtual Electric nor Dynamics teaches the vibration information is recorded as sound by a microphone on the transaction card while the transaction card is swiped through the POS terminal or inserted into or removed from the POS terminal.
However, Finkelstein teaches a transaction card capable of recording sound by a microphone on the transaction card while the transaction card is swiped through the POS terminal or inserted into or removed from the POS terminal (para [0008], [0019]- card 10 may include a microphone 9 with which the card holder may record a spoken message; generating a distinctive recorded sound when a credit card or other financial transaction card is used at a point of sale (POS) terminal).
It would have been obvious to one of ordinary skill in the art to modify the combination of Virtual Electric and Dynamics with those of Finkelstein to record vibration data using the microphone because it allows the system to be more easily incorporated into existing systems without requiring more hardware.
Claims 4, 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Virtual Electric as modified by Dynamics and Trusona and further in view of Rosenberg (US 2011/0276511 A1).
Regarding claim 4, neither Virtual Electric nor Dynamics teaches the vibration information is received from the transaction card via a communication link between the transaction card and UE.
However, Rosenberg teaches information is received from a transaction card via a communication link between the transaction card and UE (para [0037]-[0040], [0045]-[0049]).
It would have been obvious to one of ordinary skill in the art to modify the combination of Virtual Electric and Dynamics with those of Rosenberg since doing so would allow secure and efficient communication between the card and the server.
Regarding claim 5, Rosenberg teaches the communication link is established using a radio frequency communication protocol comprising one of Bluetooth, Wi-Fi, or Near Field Communication (para [0037]-[0040], [0045]-[0049]- NFC). 
Regarding claim 12, neither Virtual Electric nor Dynamics teaches the vibration information is received from the transaction card via a communication link between the transaction card and the UE, and wherein the communication link is established using a radio frequency communication protocol comprising one of Bluetooth, Wi-Fi, or Near Field Communication (NFC).
However, Rosenberg teaches the information is received from the transaction card via a communication link between the transaction card and the UE, and wherein the communication link is established using a radio frequency communication protocol comprising one of Bluetooth, Wi-Fi, or Near Field Communication (para [0037]-[0040], [0045]-[0049]).
It would have been obvious to one of ordinary skill in the art to modify the combination of Virtual Electric and Dynamics with those of Rosenberg since doing so would allow secure and efficient communication between the card and the server 
Regarding claim 19, neither Virtual Electric nor Dynamics teaches the vibration information is received from the transaction card via a communication link between the transaction card and the UE, and wherein the communication link is established using a radio frequency communication protocol comprising one of Bluetooth, Wi-Fi, or Near Field Communication (NFC).
However, Rosenberg teaches the information is received from the transaction card via a communication link between the transaction card and the UE, and wherein the communication link is established using a radio frequency communication protocol comprising one of Bluetooth, Wi-Fi, or Near Field Communication (para [0037]-[0040], [0045]-[0049]).
It would have been obvious to one of ordinary skill in the art to modify the combination of Virtual Electric and Dynamics with those of Rosenberg since doing so would allow secure and efficient communication between the card and the server.
Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Virtual Electric as modified by Dynamics and Trusona and further in view of Torrents (“Skimmer Tracker building a payment card skimmer database – see applicant submitted prior art).
Regarding claim 6, Dynamics teaches storing, at a database of the server, the received characteristics information and associated POS terminal information for comparison of the received characteristics information with a plurality of characteristics information samples or training a machine learning algorithm (para [0015], [0016], [0046]-[0047], [0076]-[0077], [0107]-[0108]).
It would have been obvious to one of ordinary skill of the art to combine the vibration data as taught by Virtual Electric with the POS terminal state determination as taught by Dynamics to determine the state of the POS terminal by processing the matching the vibration data with known patterns of POS terminals to determine compromised POS terminals since doing so would efficiently and accurately detect compromised POS terminals to prevent fraud.
Neither Virtual Electric nor Dynamics teaches the associated POS terminal information comprises a location of the POS terminal.
However, Torrents teaches an associated POS terminal information that comprises a location of the POS terminal (page 33).
It would have been obvious to one of ordinary skill in the art to modify the combination of Virtual Electric and Dynamics with those of Torrents since doing so would enable tracking of the POS locations. 
Regarding claim 13, Dynamics teaches storing, at a database of the server, the received characteristics information and associated POS terminal information for comparison of the received characteristics information with a plurality of characteristics information samples or training a machine learning algorithm (para [0015], [0016], [0046]-[0047], [0076]-[0077], [0107]-[0108]).
It would have been obvious to one of ordinary skill of the art to combine the vibration data as taught by Virtual Electric with the POS terminal state determination as taught by Dynamics to determine the state of the POS terminal by processing the matching the vibration data with known patterns of POS terminals to determine compromised POS terminals since doing so would efficiently and accurately detect compromised POS terminals to prevent fraud.
Neither Virtual Electric nor Dynamics teaches the associated POS terminal information comprises a location of the POS terminal.
However, Torrents teaches an associated POS terminal information that comprises a location of the POS terminal (page 33).
It would have been obvious to one of ordinary skill in the art to modify the combination of Virtual Electric and Dynamics with those of Torrents since doing so would enable tracking of the POS locations.
Allowable Subject Matter
Claims 8, 9, 15, and 16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach each of the respective features added by these formerly dependent claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876